Citation Nr: 9930322	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of testicular injury.

2.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
August 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) March 1993 rating decision 
which denied service connection for prostatitis and a 
compensable rating for the service-connected residuals of 
testicular injury.  In February 1996, the case was remanded 
to the RO for additional development of the evidence.

Subsequent to the Board's remand, a January 1999 rating 
decision granted service connection for bilateral hydroceles 
as part of the residuals of injury to the testicles, at a 
noncompensable evaluation.  A January 1999 supplemental 
statement of the case addressed the issues of a higher rating 
for the residuals of injury to the testicles as well as 
service connection for prostatitis, which included reasons 
and bases that included symptoms/problems associated 
therewith such as epididymitis.  Accordingly, the Board will 
also address those issues.   


FINDINGS OF FACT

1.  The service-connected residuals of testicular injury are 
productive of intermittent bilateral hydroceles (resulting in 
scrotal asymmetry) and slight testicular softness, and are 
associated with pain and discomfort on physical exertion and 
prolonged standing; abnormal clinical studies (elevated 
glucose level in blood) or voiding symptoms are not 
attributable to the service-connected disability.

2.  Prostatitis or symptoms associated therewith were not 
evident in service or for many years thereafter; competent 
medical evidence does not show that the veteran's current 
prostatitis is related to active service or any incident 
occurring therein.



CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of testicular injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (1999).

2.  The veteran has not presented a well-grounded claim of 
service connection for prostatitis.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Historically, service connection for residuals of testicular 
injury was granted by February 1981 RO rating decision, and a 
noncompensable evaluation was assigned.  That decision was 
based on the veteran's service medical records showing that 
he fell on a machine gun in July 1953, contusing the 
testicles and suprapubic area, and requiring intermittent 
follow-up medical treatment.

The veteran's service medical records do not reveal any 
report or clinical findings referable to any symptomatology 
involving the prostate, nor were any pertinent findings noted 
on service separation medical examination in August 1954.  

VA medical records from April to September 1980 reveal 
treatment associated with symptoms and illnesses unrelated to 
the service-connected testicular disability or the claimed 
prostatitis.  In April and May 1980, the veteran was 
hospitalized due to symptomatology involving the lungs.  
Rectal examination during hospitalization in April 1980 
revealed a normal tone and normal prostate.  Physical 
examination during hospitalization in May 1980 was 
"completely unremarkable."

On VA medical examination in November 1980, the veteran 
indicated that he sustained testicular injury in service, 
resulting in "severe" swelling and requiring treatment by 
scrotal support.  Reportedly, he experienced an episode of 
abdominal pain with radiation to the lower abdomen and 
scrotal region in 1965; he sought medical treatment which 
revealed the presence of a (kidney) stone (which was 
removed).  He indicated that he received intermittent 
treatment at a urology clinic for urinary tract infection.  
On examination, posttraumatic abdomen and testicles, with no 
residuals in testicles, and history of kidney stone removal 
were diagnosed.

Private medical records from July 1987 to March 1991 reveal 
intermittent treatment associated with various symptoms and 
illnesses including abdominal pain.  In September 1987 and 
January 1988, it was indicated that the veteran had a mildly 
decreased urinary stream.  In December 1987, he reported 
"problems" with prostate glands since November of that 
year, swollen testicles, dizziness and weakness, trouble 
initiating urination, decreased stream, and dribbling; on 
examination, prostate was large and tender and the testes 
were nontender; prostatitis was diagnosed.  On examination in 
January 1988, the prostate was minimally enlarged and mildly 
tender, but without evidence of a nodule; prostatitis was 
diagnosed.  

On VA medical examination in May 1991, the veteran indicated 
that he had a history of kidney stones (requiring surgical 
treatment), and persistent testicular swelling and discomfort 
(not associated with pain), increasing on bending-over and 
prolonged standing.  Reportedly, he had no problems with 
fertility and had 4 children since service separation.  With 
regard to prostatitis, he indicated that he was diagnosed 
with benign prostatic hypertrophy which did not require 
surgical treatment.  On genitourinary examination, the penis 
was normal; the left testicle was elevated but palpable in 
the scrotum; the right testicle was grossly enlarged with 
soft tissue swelling and was not well demarcated.  Recurrent 
exacerbation of testicular swelling and minimal, asymptomatic 
benign prostatic hypertrophy, were diagnosed.

On VA urological examination in July 1991, the veteran 
indicated that he sustained a right groin injury in service, 
resulting in marked scrotal swelling (which gradually 
subsided with non-operative treatment) which periodically 
reoccurred since that time (and was associated with pain).  
Reportedly, he experienced symptoms of slowing of the urinary 
stream, nocturia, urinary frequency, and dysuria.  On 
examination, the scrotum was asymmetrical, the right side 
being 3 times larger than the left; the right epididymis was 
double its normal size and was slightly tender; the right 
scrotal sac contained about 150 milliliters (ml) of fluid but 
the right testicle was normal to palpation; the left 
testicle, vas, and epididymis were normal.  On rectal 
examination, the prostate gland was enlarged with symmetrical 
lobes of benign consistency but no express prostatic 
secretion was recovered.  Chronic right epididymitis with 
secondary hydrocele and mild benign prostatic enlargement 
were diagnosed.  

On VA urological examination in January 1993, the veteran 
indicated that he received intermittent treatment for scrotal 
swelling (but denied history of surgery involving the 
genitourinary system), noting that the swelling persisted and 
was associated with discomfort, primarily involving the right 
side of scrotum.  On examination, the scrotal sac was 
slightly asymmetrical, the right side being larger than the 
left; the right scrotum had a collection of about 150 ml of 
fluid; the right testicle did not have an abnormal 
consistency but its size was difficult to assess due to the 
presence of scrotal fluid; the right spermatic cord felt 
slightly thickened.  On rectal examination, the prostate 
gland was slightly enlarged with a benign consistency; 
expressed prostatic secretion and urinalysis were normal.  
Right hydrocele with accumulation of about 150 ml of 
hydrocele fluid was diagnosed.  

VA medical records from July 1994 to November 1995 reveal 
treatment associated with the veteran's pulmonary 
symptomatology.  During this period of treatment, a history 
of benign prostatic hypertrophy was indicated.  

On VA urological examination in March 1997, it was indicated 
that the veteran was diagnosed with left lung cancer and 
underwent radiation therapy since his last urological 
examination in January 1993.  The veteran indicated that he 
had "practically no urinary complaints" except for some 
occasional urine dribbling, nocturia, and urinary frequency 
every 3 to 4 hours, noting that he had an urinary (tract) 
infection while under radiation treatment about 5 months 
earlier.  On examination, the abdomen was flat and there were 
no palpable organs or areas of tenderness; the right scrotum 
was enlarged but was about 50 percent smaller from the 
previously estimated 150 ml of hydrocele volume; the right 
testicle was palpable and was approximately the same size and 
consistency as the left (which measured 2.5 x 1 centimeter); 
the consistency of both testicles was somewhat softer than 
normal; the right spermatic cord was slightly thickened and 
indurated, but the left cord was normal; the right epididymis 
was slightly irregular and thicker (at its proximal third) 
than the left; urinalysis was within normal limits.  Right 
hydrocele, receding, and chronic right epididymis, subsiding, 
were diagnosed.

On VA urological examination in June 1997, the veteran 
indicated that he had a history of radiation treatment for 
lung cancer and his symptomatology primarily involved the 
respiratory system.  He denied urinary difficulty but 
indicated that he had nocturia and urinary frequency.  On 
examination, there were no areas of tenderness or palpable 
abdominal masses; the scrotal sac was asymmetric due to a 
right-sided hydrocele of estimated volume of about 100 ml (a 
May 1997 echogram study of the scrotum revealed a right 
hydrocele of about 109 ml in volume, a small left hydrocele, 
and normal testicles and epididymis).  In pertinent part, 
bilateral hydroceles were diagnosed.

On VA fee-basis urological examination in November 1998, a 
history of straddle injury to the scrotum, with subsequent 
severe swelling, during the veteran's service was indicated.  
Reportedly, the veteran experienced persistent right 
testicular swelling since his in-service injury, associated 
with pain on exertion and prolonged standing.  He indicated 
that he experienced obstructive and irritative voiding 
symptoms since radiation therapy for lung cancer, but he 
denied any erectile dysfunction.  He denied a history of 
urinary tract surgery or hospitalization for urinary tract 
diseases with the exception of one episode of bladder 
infection during radiation treatment and past history of 
endoscopic kidney stone removal; he denied a history of 
ureteral strictures.  He indicated that he was on medication 
for prostatitis since radiation therapy treatment.  On 
examination, both testes were descended and without masses; 
epididymides were normal and there were no paratesticular 
masses; there was no palpable fluid around the testicles (the 
examiner noted that it was likely that fluid collection was 
intermittent and may have been related to the veteran's 
hydration status and activity level).  The prostate measured 
15 grams in volume and was tender, bilaterally.  Status post 
testicular injury and hydrocele, and non-infectious 
prostatitis were diagnosed.  With regard to prostatitis, the 
examiner indicated that the pertinent symptoms appeared 
related to the veteran's radiation therapy for lung cancer 
and it was hard to establish a connection to his active 
service period.

In an addendum to the November 1998 VA fee-basis urological 
examination (dated later in November of that year), prepared 
following a review of the claims file, the examiner indicated 
that the veteran's hydrocele was probably due to his in-
service testicular trauma.  He opined that there was no 
relationship between the veteran's testicular injury with 
subsequent hydrocele and his prostatitis or voiding symptoms; 
this conclusion was supported by the time such symptoms had 
their onset (after the radiation therapy and many years after 
testicular injury); prostatitis appeared to have occurred 
after catheterization at the time of radiation therapy for 
lung cancer.  The examiner indicated that there was no 
evidence of epididymitis, and that laboratory studies were 
essentially normal with the exception of a slightly elevated 
blood glucose level (which did not affect the service-
connected injury).

Increased rating claim

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that disability associated with the service-
connected residuals of testicular injury has increased in 
severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992); 
King v. Brown, 5 Vet. App. 19 (1993).  Once determined that a 
claim is well grounded, VA has a statutory duty to assist in 
the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claim.  Thus, the 
Board is satisfied that the duty to assist has been met as to 
that matter.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that during the pendency of the veteran's 
appeal, 38 C.F.R. § 4.115b referable to the rating of 
disabilities of the genitourinary system were amended.  See 
59 Fed. Reg. 46,339 (Sept. 8, 1994).  Although the U.S. Court 
of Appeals for Veterans Claims (the Court) has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application, Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), Diagnostic Code 7523 (complete atrophy of testes) 
under which the pertinent service-connected disability is 
rated was not affected by the aforementioned change.

Currently, the veteran's service-connected residuals of 
testicular injury are rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7523, complete atrophy of testes, and a 
noncompensable evaluation is assigned.  Under Diagnostic Code 
7523, a noncompensable rating is of application where one 
testicle is completely atrophied; if both testes are 
completely atrophied, a 20 percent rating will be assigned.  

Based on the entire evidence of record, as discussed above, 
the Board finds that a compensable rating for the service-
connected residuals of testicular injury is unwarranted in 
this case.  Although the evidence clearly shows that the 
veteran sustained testicular trauma in service, resulting in 
severe swelling and requiring medical treatment prior to 
service separation, and the residuals of which trauma are 
productive of intermittent bilateral hydroceles (resulting in 
scrotal asymmetry) and testicular softness, productive of 
discomfort and pain on physical exertion and prolonged 
standing, he has not required any surgical treatment or 
extensive inpatient or outpatient medical treatment.  The 
evidence indicates that he did not lose function of the 
testicles as a result of the in-service injury and that he 
had 4 children since separation from service (see May 1991 VA 
medical examination report).  As indicated by the examiner, 
who performed a VA fee-basis urological examination in 
November 1998, the veteran's voiding symptoms are not 
attributable to his in-service testicular trauma.  Finally, 
the entirety of the evidence, as discussed in detail above, 
fails to show the presence of complete atrophy of both testes 
or any other limitation of function.  Thus, the criteria for 
a compensable rating for residuals of testicular injury have 
not been met.  38 C.F.R. § 4.115b.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.

Service connection claim

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy, 1 Vet. App. at 81.  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also, Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Based on the entire evidence of record, the Board finds that 
the claim of service connection for prostatitis is not well 
grounded.  The veteran's service medical records do not 
reveal any evidence suggestive of the presence of any early 
prostatitis symptoms, nor were any such symptoms shown for 
many years after the veteran's separation service.  The 
available clinical evidence reveals that prostatitis and 
associated problems such as epididymitis were initially 
diagnosed during medical treatment in 1987 (more than 30 
years after his service separation), and it does not indicate 
that such may be related to active service period or any 
incident occurring therein.  Most importantly, the veteran 
was thoroughly examined and his file reviewed on VA fee-basis 
urological examination in November 1998, at which time the 
examiner explained that there was no relationship between the 
veteran's prostatitis with related symptoms affecting voiding 
or epididymitis and his active service period or his service-
connected residuals of testicular injury.

The Board is mindful of the veteran's contention that his 
currently diagnosed prostatitis is related to active service.  
While the credibility of his contention is not challenged and 
his competence to testify with regard to observable symptoms 
of recurrent pain is noted to be consistent with Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is simply not competent, 
as a lay person, to render a medical diagnosis of prostatitis 
or provide an etiological link between active service, any 
incident occurring therein, or any service-connected 
disability, and the onset of prostatitis many years after 
service separation.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494. 

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that prostatitis is 
related to combat service; thus, the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) are not applicable in this 
claim.

If a claim is not well grounded, the claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).



ORDER

An increased (compensable) rating for residuals of testicular 
injury is denied.

Service connection for prostatitis is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 

